Citation Nr: 1112758	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include adjustment disorder, depressive disorder, dysthymic disorder, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to an increased rating for bilateral hearing loss, rated 20 percent disabling prior to December 30, 2008 and 30 percent disabling since that date.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESSES AT HEARINGS ON APPEAL

The Veteran and D.C.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for emotional instability reaction as new and material evidence had not been submitted, denied entitlement to a TDIU, and granted an increased 20 percent rating for bilateral hearing loss, effective January 18, 2007.

The RO denied entitlement to service connection for emotional instability reaction in an October 1962 rating decision.  The RO did not consider whether service connection was warranted for any of the Veteran's currently diagnosed psychiatric disabilities, including adjustment disorder, depressive disorder, dysthymic disorder, and PTSD.  

The current claim for service connection for a psychiatric disability is based on diagnoses not considered in the October 1962 decision.  The current claim for service connection for a psychiatric disability is; therefore adjudicated on the merits without the need for new and material evidence to reopen.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on distinct diagnoses.

In April 2008, the Veteran testified at a hearing before a hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In March 2010, the RO assigned an increased 30 percent rating for bilateral hearing loss, effective December 30, 2008.

The Veteran testified before the undersigned at a January 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current psychiatric disability, namely dysthymic disorder, is the result of an in-service disease or injury.

2.  On VA audiological testing in February 2007, the Veteran's hearing acuity was level VII in the right ear and level IV in the left ear.

3.  On VA audiological testing in December 2008, the Veteran's hearing acuity was level VI in both ears.

4.  On VA audiological testing in May 2010, the Veteran's hearing acuity was level VII in the right ear and level VI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for an increased rating in excess of 20 percent prior to December 30, 2008 and an increased rating in excess of 30 percent since that date for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a psychiatric disability, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for an increased rating for bilateral hearing loss, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for bilateral hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2007 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the January 2007 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, a May 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The January 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the January 2007 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The January 2007 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations for bilateral hearing loss.  

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.  

In this case, the audiologists who conducted February 2007, December 2008, and May 2010 VA examinations noted that the Veteran's chief complaint was hearing loss and tinnitus and that he reported that he had difficulty hearing conversational speech and that his hearing problems had caused occupational difficulties.  Hence the functional effects were considered.  Therefore, the Board concludes that the VA audiological examinations were adequate for rating purposes, as they all included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the audiologists as to the severity of the Veteran's bilateral hearing loss.  For example, the audiologist who conducted the May 2010 VA examination noted that the Veteran had mild to severe sensorineural hearing loss bilaterally.

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because service connection for a psychiatric disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a June 2008 VA examination report indicated diagnoses of PTSD and dysthymic disorder.  Thus, current psychiatric disabilities have been demonstrated.

On several occasions, including during the June 2008 VA examination, the Veteran has reported that he began experiencing, and was treated for, psychiatric symptoms in service while stationed in Hawaii.  He was required to take swimming lessons and was reportedly harassed and assaulted by fellow servicemen at that time.

The Veteran's service personnel records reflect that he was stationed in Oahu, Hawaii and at Hickam Air Force Base in Hawaii for various periods in 1961.  Furthermore, his service treatment records confirm that in December 1961 he was accused of breaking windows in the military hospital to which he was admitted and was diagnosed as having emotional instability reaction.

A December 1961 Medical Board report reveals that the Veteran's diagnosed emotional instability reaction was identified as an inherent pre-existing defect.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

There is no other evidence of a pre-existing psychiatric disability prior to service and the Veteran's December 1960 entrance examination reveals that there were no psychiatric abnormalities at the time he entered service.  Thus, the Board concludes that the evidence is not clear and unmistakable that a psychiatric disability existed prior to service and the Veteran was therefore presumed sound.  38 U.S.C.A. § 1111.

The report of an inherent pre-existing defect suggests that the examiners may have been diagnosing a condition akin to a personality disorder.  Compensation is not payable for personality disorders.  38 C.F.R. § 3.303(c) (2010).  The weight of the evidence, as discussed below is that the Veteran has an acquired psychiatric disability rather than a personality or character disorder.

The Veteran filed a claim for service connection for a "nervous condition" within months of his discharge in April 1962 and psychiatric symptoms were noted during a June 1962 VA examination, at which time he was diagnosed as having emotional unstable personality.  He has reported that psychiatric symptoms have persisted ever since service.  

The Veteran is competent to report in-service stressors and psychiatric symptoms as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his reports and they are consistent with the evidence of record.  Thus, the Board concludes that his reports are also credible.

The Veteran has also reported that he was assaulted by a co-worker in the mid 1970s and that he experienced emotional problems associated with that incident.

The only medical opinion as to the etiology of the Veteran's current psychiatric disability is that of the clinical psychologist who conducted the June 2008 VA examination.  The examiner opined that the current dysthymic disorder was most likely caused by or a result of two events.  First, due to the symptom presentation during the examination and their severity, the disability was most likely caused by or a result of the reported post-service assault by a co-worker in 1976.  As the assault was reportedly due to the fact that the co-worker lost control because the Veteran could not hear him, the examiner appears to have directly attributed the current psychiatric disability to the service-connected bilateral hearing loss.

Furthermore, the examiner opined that the dysthymic disorder was likely ("at least as likely as not") caused by or a result of the Veteran's reported stressor of being threatened and harassed in service while stationed in Hawaii.  He reasoned that the Veteran had reported that his parents had noticed a change in his behavior after service and that he had experienced long periods of depression which had interfered with his ability to work since his discharge from service.

The June 2008 opinion is accompanied by a rationale which is consistent with the evidence of record and based on the Veteran's reported history.  Thus, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

As the weight of the evidence is in favor of a conclusion that the Veteran's current psychiatric disability is, at least in part, related to service and resolving reasonable doubt in his favor, the Board concludes that the criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

The Board notes that the Veteran has been diagnosed as having PTSD based upon a claimed in service stressor.  However, the Veteran's claim encompasses all of his diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the fact that the Board is granting service connection for a psychiatric disability and both diagnosed disabilities are rated according to the General Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic Codes 9201-9440), a separate discussion as to the Veteran's PTSD is unnecessary.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate ratings would ever be warranted for variously diagnosed psychiatric disabilities).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

During the February 2007 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
25
75
90
90
70
Left ear
35
75
80
85
69

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.

Using Table VI, the February 2007 VA examination revealed level IV hearing in both ears.  However, because the puretone threshold was less than 30 decibels at 1000 Hertz and greater than 70 decibels at 2000 Hertz in the right ear, Table VIA is for consideration for that ear.  As Table VIA reveals level VI hearing in the right ear, this higher numeral will be used for the right ear and elevated to level VII.  Combining level VII for the right ear and level IV for the left ear according to Table VII yields a rating of 20 percent.

During the VA examination dated December 30, 2008, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
25
70
85
85
66
Left ear
30
70
80
80
65

Speech audiometry revealed speech recognition ability of 80 percent in both ears.
Using Table VI, the December 2008 VA examination revealed level IV hearing in both ears.  However, because the puretone thresholds were 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in both ears, Table VIA is for consideration.  As Table VIA reveals level V hearing in both ears, this higher numeral will be used and elevated to level VI.  Combining these levels according to Table VII yields a rating of 30 percent.

During the May 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
70
90
85
69
Left ear
35
75
85
90
71

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.

Using Table VI, the February 2007 VA examination revealed level VI hearing in both ears.  However, because the puretone threshold was 30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz in the right ear, Table VIA is for consideration for that ear.  As Table VIA reveals level V hearing in the right ear, the higher level VI from Table VI will be used for the right ear and elevated to level VII.  Combining level VII for the right ear and level VI for the left ear according to Table VII yields a rating of 30 percent.

Application of the rating schedule to the February 2007, December 2008, and May 2010 VA examinations shows that the Veteran has not met the criteria for an increased rating in excess of 20 percent prior to December 30, 2008 or an increased rating in excess of 30 percent since that date for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for an increased rating for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported that his hearing loss interfered with his employment to the extent that it was the cause of the reported altercation with his co-worker which resulted in his unemployment.  This evidence raises the question of entitlement to a TDIU.  The symptom of the Veteran's disability is hearing loss.  This symptom is contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a psychiatric disability, namely a depressive disorder, is granted.

Entitlement to an increased rating for bilateral hearing loss is denied.


REMAND

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be ratable at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The evidence reflects that the Veteran has been continuously unemployed since approximately 1976 and that he is in receipt of SSA disability benefits for, among other things, a psychiatric disability.  Also, the examiner who conducted the June 2008 VA examination opined that the Veteran's inability to maintain ongoing employment was likely primarily attributable to his psychiatric disability.  This opinion was based on the fact that in the years since service, he had only been able to work for a little more than 6 years.

The Veteran's current percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, it appears that with the inclusion of the psychiatric disability, his service connected disabilities would have been ratable at a level that met the percentage requirements, at least during parts of the appeal period.  Moreover, VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).
 
Furthermore, during the January 2011 hearing, the Veteran testified that he was treated every two months for his psychiatric disability and tinnitus at the Manhattan Campus of the New York Harbor Healthcare System (VAMC Manhattan).  The most recent treatment records in his claims file from this facility are dated in March 2010.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, hearing loss, and tinnitus from VAMC Manhattan from March 2010 to the present.

2.  After any additional VA treatment records are obtained and associated with the Veteran's claims file and if, and only if, the Veteran fails to meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(b) after an initial rating has been assigned for the now service-connected psychiatric disability, the Agency of Original Jurisdiction (AOJ) should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


